ORDER
On March 22, 2011, the Supreme Court reversed our decision in this case and remanded the matter for proceedings in conformity with its opinion. Kasten v. SaintGobain Performance Plastics Corp., — U.S.-, 131 S.Ct. 1325, 179 L.Ed.2d 379 (2011). In light of that opinion — -concluding that oral complaints fall within the scope of the phrase “filed any complaint” in 29 U.S.C. § 215(a)(3) — it is ORDERED that this case be remanded to the district court for further proceedings pertaining to Kasten’s antiretaliation claim under the Fair Labor Standards Act.